            Case 1:18-cv-00675-LY Document 28 Filed 10/24/19 Page 1 of 2



                         iN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION                                20190CT21.        AM 9:25

UNITED STATES OF AMERICA,                       §
                PLAINTIFF,                      §
                                                §
V.                                              §   CIVIL NO. A-18-CV-00675-LY
                                                §
WALTER OLENICK AND                              §
M. RAE NADLER-OLENICK,                          §
                DEFENDANTS.                     §
                                                §


                                FINAL DEFAULT JUDGMENT

         Before the court is the above-styled and numbered cause. Plaintiff, the United States of

America, made application pursuant to Federal Rules of Civil Procedure 55 for rendition of default

judgment against Defendants Walter Olenick and M. Rae Nadler-Olenick and the clerk of court

entered a Clerk's Entry of Default against Defendants Walter Olenick and M. Rae Nadler-Olenick

pursuant to Federal Rules of Civil Procedure 55(a) on July 18, 2019 (Clerk's Document No. 24).

The clerk of court notified each of the Defendants of the entry of default by United States Postal

Service's First Class Mail, Return Receipt Requested, which the Defendants received on or before

July 23, 2019 (Clerk's Document Nos. 26 & 27). Neither of the Defendants have responded to the

Clerk's Entry of Default. Further, it appears by competent proof that entry of a final default

judgment is proper. Therefore, having considered the Plaintiff's Motion for Default Judgment and

Final Judgment filed July 11, 2019 (Clerk's Document No. 23),

         IT IS ORDERED that Plaintiff United States of America have and recover from Defendants

Walter Olenick and M. Rae Nadler-Olenick the amount of $15,000.

         IT IS   FURTHER ORDERED that Plaintiff United States of America is awarded costs of

court.
            Case 1:18-cv-00675-LY Document 28 Filed 10/24/19 Page 2 of 2



       IT IS    FURTHER ORDERED that Plaintiff United States of America have and recover

from Defendants Walter Olenick and M. Rae Nadler-Olenick postjudgment interest pursuant to Title

28 United States Code section 1961, for which Defendants Walter Olenick and M. Rae Nadler-

Olenick are jointly and severably liable, on all of the above at the rate of 1.63%, from the date this

judgment is entered until paid in full.

        IT IS   FURTHER ORDERED that the Clerk of Court shall issue               all such writs and

processes as may be necessary in the enforcement and collection of this judgment.

        IT IS   FURTHER ORDERED that this is a final judgment that disposes of all parties and

claims. As nothing remains for resolution in this action,

        IT IS   FURTHER ORDERED that this case is CLOSED.

        SIGNED this                 day of October, 2019.




                                               UNI     D STATES      ISTRICT JUDGE




                                                   2
